 0In the Matterof THE H. NEuER GLASSCOMPANYandFEDERATION OFFLAT GLASS WORKERSOF AMERICACase No. R-269.Decided November 10, 1937Glass Products Industry-Investigation of Representatives:controversy con-cerning representation of employees : refusal by employer to recognize petition-ing union as bargaining agency ; prior strike caused by such refusal-UnitAp-propriate for Collective Bargainting:production and maintenance employees;wage, hour, and occupational differences ; history- of collective bargaining withemployer-Representatives:proof of choice: petition authorizing petitioningunion to bargain collectively on behalf ofsigners-Certification of Representa-tives:upon proof of majority representation.Mr. William J. Perricelli,for the Board.Mr. James L. Magrish,of Cincinnati, Ohio, for the Company.Mr. Edward Lamb,of Toledo, Ohio, for the Glass Workers Union.Mr. Ellsworth Bundy,of Cincinnati, Ohio, for the Glaziers Local.Mr. Harry A. Sellery, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 29, 1937, Federation of Flat Glass Workers of America,herein called the Glass Workers Union, filed with the Regional Di-rector for the Ninth Region (Cincinnati, Ohio) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The H. Neuer Glass Company, Cincinnati,Ohio, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9,(c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnJuly 9, 1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On August 2, 1937, the Regional Director issued a notice of hear-ing to be held at Cincinnati, Ohio, on August 9, 1937, copies of which65 66NATIONALLABOR RELATIONS BOARDwere duly served upon the Company, the Glass Workers Union, theBrotherhood of Painters, Decorators, and Paperhangers of America,Glaziers Local No. 387, herein called the Glaziers Local, and theInternational Brotherhood of Teamsters, Chauffeurs, Stablemen, andHelpers of America, Local No. 100, herein called the Brotherhood ofTeamsters.Pursuant to the notice, a hearing was held on August 9,1937, before Fred A. Hughes, the Trial Examiner duly designatedby the Board.The Board, the Glass Workers Union, and the Com-pany were represented by counsel, and the Glaziers Local was repre-sented by its business agent.All participated in the hearing.TheBrotherhood of Teamsters, although duly served with a copy of thenotice of hearing, did not appear at nor participate in the hearing.,Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence on the issues was afforded all partiespresent at the hearing.The Trial Examiner reserved ruling on amotion by the Company to dismiss the petition for lack of juris-diction.The motion is hereby denied.The Board has reviewed the rulings of the Trial' Examiner onobjections to the admission of evidence made during-the course ofthe hearing and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE COMPANY AND ITS BUSINESSThe H.Neuer Glass Company, an Ohio corporation incorporatedon March 2,1909, and having its only office and plant located inCincinnati,Ohio, is engaged in a country-wide business of glass-jobbing; selling,and glazing of plate and window glass, and the pro-duction of mirrors, furniture glass tops,and glass for art furniture.The Company purchases all glass used by it from one glass manu-facturer,Libbey-Owens-Ford Glass'Company, of Toledo, Ohio, andsuch purchases,totalling approximately 15,000 square feet of plateglass and 45,000 square feet of window glass per month,are deliveredto the Company'splant by motor carrier.The Libbey-Owens-FordGlass Company has two plants in Ohio and one in Illinois manufac-turing, grinding,and polishing plate and safety glass,and one inWest Virginiaand one'in Louisiana manufacturing window glass.2'Other materials,amounting to approximately ten per cent of the total-purchases,are obtained outside Ohio and include pigment and lacqueri The employees of the Company over whom the Brotherhood of Teamsters have juris-diction were not in the unit alleged in the petition to be appropriate for the purposes ofcollectivebargaining.2 Board's Exhibit No. 3E. DECISIONS AND ORDERS67from Pennsylvania, silver nitrate from Pennsylvania and Missouri,rouge from New York, and mirror frames from Illinois. The bulkof the Company's business is glass-jobbing, about 50 per cent of whichalso involves glazing.Approximately 20 per cent of the glass pur-chased is used in the production of mirrors.The Company operatesfour trucks for local hauling and these trucks make trips at frequentintervals across the Ohio River to nearby parts of Kentucky; ship-ments to other places are made by motor carriers.One of such car-riers has solicited sales for and made deliveries of the Company'sproducts in Indiana.During the period from January 1 to June 30,1937, between 36 and 37 per cent of the Company's products weresold in states other than Ohio.Two of its six salesmen operate inKentucky and Indiana.Excluding office workers and salesmen, the Company ordinarilyemploys approximately 45 employees, the actual number thereoffluctuating in accordance with the volume of the Company's business.II.THE ORGANIZATIONS INVOLVEDFederation of Flat Glass Workers of America, Local Union No.43, is a labor organization, affiliated with the Committee for Indus-trialOrganization.It admits to membership employees in the pro-duction and maintenance departments of the Company's plant, butno glazier employed by the Company is a member thereof.Brotherhood of Painters, Decorators, and Paperhangers of Amer-ica,Glaziers Local No. 387, is a labor organization, admitting onlyglaziers among the Company's employees to membership. It is affili-ated with the American Federation of Labor..International Brotherhood of Teamsters, Chauffeurs, Stablemen,and Helpers of America, Local No. 100, is a labor organization, affili-ated with the American Federation of Labor. The only memberthereof employed by the Company is its truck driver.III.THE QUESTION CONCERNING REPRESENTATIONIn June and July 1937, there was a three-week strike of the Com-pany's production and maintenance employees.During such strikethe products shipped by the Company from its plant were fromstock previously produced therein.Certain types of production, suchas the manufacture of framed mirrors, were completely stopped bythe strike.This strike had been called because of the Company'srefusal to bargain collectively with its production and maintenanceemployees.The grounds for such refusal were stated to be a lack ofevidence that the Glass Workers Union represented a majority of theproduction and maintenance employees and also an inability on thepart of the Company to bargain with two unions not affiliated with 68NATIONALLABOR RELATIONS BOARDthe same labor organization.At the end of three weeks the strikingemployees returned to work pending the outcome of this proceeding.We find that a question has arisen concerning the representationof employees of The H. Neuer Glass Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe have previously discussed the strike which compelled the Com-pany substantially to cease production in its plant.We find that the question concerning representation which hasarisen, inconnection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several states, and has ledand tends to lead to labor disputes burdening and obstructing com-merce and the,free flow ofcommerce.V. THE APPROPRIATE UNITThe petition of the Glass Workers Union alleged that the appro-priate bargaining unit consisted of the 45 employees engaged in theprocessing and manufacturing of mirrors and excluding glaziers,truck drivers, and office workers.At the commencement of the hear-ing an organizer for the Glass Workers Union likewise excluded theglaziers from his union's claims to representation, although at the,conclusion of the hearing he asserted its jurisdiction over suchworkers.With the exception of the glaziers the Company's pro-duction and maintenance employees receive, as an average, wagesranging from $21.60 to $30.00 per week and work nine and one-half,hours per day for five days a week and five hours on Saturdays.They are all employed inside the Company's plant.No question has been raised' as to the propriety of limiting theunit to the Company's production and maintenance employees.Theonly question is whether, in accordance with the claim made by theGlass Workers Union at the close of the hearing, the glaziers shall beincluded in the combination with the Company's other productionand maintenance employees.The Glaziers Local has had a closed shop contract with the Com-pany for 24 years.The glaziers employed by the Company receivehours per week when work is available.Their work is principallyperformed outside the plant, although when circumstances require'they are employed inside the plant, at times at work other than glaz-ing.Whatever work the glaziers perform, however, they receivethe same wage.At the hearing there was uncontradicted testimonythat glazing requires a degree of skill higher than that of the otherproduction and maintenance employees. It is significant that the DECISIONS AND ORDERS69strike previously mentioned did not include the office workers, thesalesmen, the truck driver, nor the glaziers.We conclude that in these circumstances the glaziers may prop-erly be regarded as a separate bargaining unit.No claim was made that supervisory employees should be in-cluded with the production and maintenance employees. In accord-ance with our usual practice, therefore, we hereby exclude super-visory employees from the combination of the Company's otherproduction and maintenance employees.In order to insure to employees of the Company the full benefitof their right to self-organization and collective bargaining, andotherwise to effectuate the policies of the Act, we find that theproduction and maintenance employees of the Company, excludingsupervisory employees, office workers, salesmen, glaziers, and truckdrivers, constitute a unit appropriate for the purposes of collectivebargaining.VI. THE DETERMINATIONOF REPRESENTATIVESAt the hearing there was introduced into evidence a petition $signed a few days before the hearing by 37 of the Company's 45production and maintenance employees authorizing the Glass Work-ers Union to represent them for the purpose of negotiating a con-tract with the Company.All signatures on such petition were veri-fied by two witnesses.The signers thereof include no office workers,salesmen, glaziers, or truck drivers.Accordingly, we find that theGlass Workers Union has been designated and selected by a majorityof the employees in the appropriate unit as their representative forthe purposes of collective bargaining.The Glass Workers Union is,therefore, by virtue of Section 9 (a) of the Act, the exclusive repre-sentative for such purposes of all of the employees in such unit, andwe will so certify it.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makesthe following conclusions of law :1.A question affecting commerce has arisen concerning the repre-sentation of employees of The H. Neuer Glass Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All the production and maintenance employees of The H. NeuerGlass Company, excluding supervisory employees, office workers,salesmen, glaziers, and truck drivers, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.8Petitioner'sExhibit No. 1. 70NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIED that Federation of Flat Glass Workers ofAmerica, Local No. 43, has been designated and selected by a majorityof the production and maintenance employees of The H. , NeuerGlass Company,-Cincinnati, Ohio, excluding supervisory employees,office workers, salesmen, glaziers, and truck drivers, as their repre-sentative for the purposes of collective bargaining, and that, pur-suant to the provisions of Section 9 (a) of the Act, Federation ofFlat Glass Workers of America, Local No. 43, is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, and otherconditions of employment.